UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Respect Your Universe, Inc. (Exact name of Registrant as specified in its charter) Nevada 26-0641026 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number) 6533 Octave Avenue Las Vegas, Nevada (Name and address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(866) 964-7117 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x COPIES OF COMMUNICATIONS TO: RESPECT YOUR UNIVERSE, INC. Attn: Kristian Andresen, President 6533 Octave Avenue, Las Vegas, NV89139 Ph: (866) 964-7117 1 CALCULATION OF REGISTRATION FEE TITLE OF EACH PROPOSED PROPOSED CLASS OF MAXIMUM MAXIMUM SECURITIES OFFERING AGGREGATE AMOUNT OF TO BE AMOUNT TO BE PRICE PER OFFERING REGISTRATION REGISTERED REGISTERED SHARE PRICE (1) FEE Common Stock (1)The offering price of the shares was artificially determined by the company and bears no relationship whatsoever to the assets, net worth, book value or potential business operations of the company. (2)Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. 2 SUBJECT TO COMPLETION, Dated March 15, 2010 PROSPECTUS Respect Your Universe, Inc. SHARES OF COMMON STOCK INITIAL PUBLIC OFFERING The selling shareholders named in this prospectus are offering up to 10,363,500 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities.We have, however, set an offering price for these securities of $0.10 per share.We will use our best efforts to maintain the effectiveness of the resale registration statement from the effective date through and until all securities registered under the registration statement have been sold or are otherwise able to be sold pursuant to Rule 144 promulgated under the Securities Act of 1933. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.10 per share until such time as the shares of our common stock are traded on the FINRA Over-The-Counter Bulletin Board.Although we intend to apply for quotation of our common stock on the FINRA Over-The-Counter Bulletin Board, public trading of our common stock may never materialize.If our common stock becomes traded on the FINRA Over-The-Counter Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this Prospectus entitled "Risk Factors." Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus Is:March 15, 2010 3 Table of Contents Page Summary 6 Risk Factors 7 Risks Related To Our Financial Condition and Business Model 8 If we do not obtain additional financing, our business will fail 8 Because we will need additional financing to fund our activities, our auditors believe there is substantial doubt about our ability to continue as a going concern 8 Because we have only recently commenced business operations, we face a high risk of business failure 9 Because of the unique difficulties and uncertainties inherent in the sports apparel industry, we face a high risk of business failure 9 Because we anticipate our operating expenses will increase at a quicker rate thanrevenues, we may never achieve profitability 9 Because our Management has agreed to provide their services on a part-time basis, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail 9 Because our Officers and Directors, together with the other founders, own 47.3% of our outstanding common stock, investors may find that corporate decisions influenced by our Officers, Directors and other founders are inconsistent with the best interests of other stockholders 10 Because our Officers and Directors, together with the other founders, own 47.3% of our outstandingcommon stock the market price of our shares would most likely decline if they were to sell a substantial number of shares all at once or in large blocks. 10 If we are unable to successfully compete within the sports apparel business, we will not be able to achieve profitable operations. 10 Because of factors beyond our control which could affect the marketability of the products produced, we may have difficulty selling our products. 10 Risks Related To Legal Uncertainty Because new legislation, including the Sarbanes-Oxley Act of 2002, increases the cost of compliance with federal securities regulations as well as the risks of liability to officers and directors, we may find it more difficult for us to retain or attract officers and directors. 11 Risks Related To This Offering If a market for our common stock does not develop, shareholders may be unable to sell their shares 11 If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline 11 Because we will subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board the level of trading activity in our stock may be reduced. 12 If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. 12 Forward-Looking Statements 12 4 Table of Contents Use of Proceeds 12 Determination of Offering Price 13 Dilution 13 Selling Shareholders 13 Plan of Distribution 17 Description of Securities 18 Interest of Named Experts and Counsel 19 Description of Business 19 Legal Proceedings 20 Market for Common Equity and Related Stockholder Matters 21 Financial Statements 23 Plan of Operations 35 Changes in and Disagreements with Accountants 36 Directors and Executive Officers, promoters and Control Persons 36 Executive Compensation 38 Security Ownership of Certain Beneficial Owners and Management 40 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 41 Certain Relationships and Related Transactions 41 Available Information 42 Other Expenses of Issuance and Distribution 42 Indemnification of Directors and Officers 43 Recent Sales of Unregistered Securities 43 Table of Exhibits 44 Undertakings 44 Signatures 46 5 Table of Contents Summary Respect Your Universe, Inc. Our business is in the organizational stage, and we have not yet begun to implement our business plan. Since mixed martial arts made its introduction into the U.S. during the early 1990s, the high-intensity art form has received wide recognition and support from MMA enthusiasts. With, MMA’s popularity reaching millions of home audiences through news outlets like CNN, Fox Sports, and pay-per-view programming, and it is quickly becoming one of the most popular sports in history; a May 2008 bout on CBS drew more than 4 million viewers most of whom were males between the ages of 18-34. In addition, to the viewing audience more than 4 million people regularly participate and train in martial arts. While still in its early stages of growth, MMA has the potential to be on the level of the NBA and NFL in terms of viewer ship and marketability. A new company, Respect Your Universe, Inc. (also referred to as “RYU” and “the Company”) is a Las Vegas, Nevada-based start-up Company that intends to redefine the way in which MMA is marketed and perceived on a global level, creating a brand, based on respect, honor, and inner peace. The Company will capitalize on the increasing popularity of MMA and similar fighting styles to provide exciting, first-rate apparel for the worldwide audience of MMA fans. Taking a cue from athlete-focused brands like Under Armor, which made its name by creating products specifically for use by professional athletes, RYU will sponsor established as well as up-and-coming MMA competitors to build the brand from bottom up. The Company’s premium-quality fight apparel will be available to RYU professional athletes, who will be promoted before, during, and after their bouts by sophisticated marketing campaigns, all the while wearing RYU gear. MMA fans will be able to purchase RYU-branded apparel such as shirts, shorts, and sweat suits on the Company’s website at THERYU.COM, a RYU pro retail location in the Las Vegas area and eventually at large national retail outlets. RYU will sponsor marquee figures that represent the three major MMA groups: veteran fighters, women, and emerging stars, respectively. RYU will also establish its brand at retail fitness centers through specifically designed training programs, and looking into the future, will create a presence in Las Vegas with the founding of the House of RYU training academy. Respect Your Universe, Inc. has designed a comprehensive marketing plan to generate interest in its unique mixed martial arts (MMA) apparel. The Company’s preliminary marketing strategy will be designed to reach seasoned MMA participants and enthusiasts. Initial advertising will rely heavily on sponsorships of high-profile MMA events and athletes. The Company will also employ print ads, a user-friendly e-commerce website at THERYU.COM, television / web commercials, and guerrilla marketing efforts. After a six-month period, Respect Your Universe will expand its marketing campaign to target female MMA participants and fans via sponsorship of successful MMA fighters. Following its initial success, the Company will begin to sponsor athletes such as newcomer Shawn Yarborough, and will seek cross-promotional opportunities with high-profile causes and organizations. Above all, Respect Your Universe recognizes that positive word of mouth referrals will be a powerful marketing tool throughout each marketing phase. Through these methods, Respect Your Universe intends to develop a strong reputation among MMA fans and participants. Our fiscal year end is December 31. 6 Table of Contents We were incorporated on November 21, 2008, under the laws of the state of Nevada.Our principal offices are located at 6533 Octave Avenue, Las Vegas, NV 89139. Our resident agent is Aspen Asset Management 6623 Las Vegas Blvd. South, Suite 255 Las Vegas, NV 89119.Our phone number is (866) 964-7117. The Offering Securities Being Offered Up to 10,363,500 shares of our common stock. Offering Price and Alternative Plan of Distribution The offering price of the common stock is $0.10 per share.We intend to apply to the FINRA over-the-counter bulletin board to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 18,730,500 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Risk Factors An investment in the securities offered herein is highly speculative and subject to a high degree of risk. Only those investors who can bear the risk of the entire loss of their investment should participate. Prospective investors should carefully consider the following factors, among others, prior to making an investment in the shares described herein. The Company is a concept stage venture with no established customer base or cash flow, and has aggressive plans for establishing its distribution company that plans to sell sports apparel to the mixed martial arts (MMA) world wide audience. The factors set forth below, along with the other information contained herein, should be considered carefully in evaluating the Company’s prospects.Further, this document contains certain forward-looking statements that involve risks and uncertainties, such as statements of the Company's plans, goals, objectives, expectations and intentions.The cautionary statements made in this section apply to all forward-looking statements wherever they appear in this document.Readers are cautioned that, while the forward-looking statements reflect the Company's good faith beliefs, they are not guarantees of future performance, and involve known and unknown risks and uncertainties. In the event that actual results do not meet expectations, there could be a consequent negative effect on the position of investors. 7 Table of Contents Risks Related To Our Financial Condition and Business Model If we do not obtain additional financing, our business will fail As of December 31, 2009, we had cash in the amount of $63,332. Our cash on hand will allow us to proceed with our business plan.We currently have begun operations and we have no income from operations. We will require additional financing to sustain our business operations if we are not successful in earning significant revenues once our business plan is enacted.We are in the process of securing a larger and more adequate manufacturing facility site properly equipped for manufacturing larger bulk and properly training new employees to meet higher demand for our products and to accommodate our growth. We currently do not have any arrangements for financing and we may not be able to obtain financing when required. Obtaining additional financing would be subject to a number of factors, including the continuing response to advertising and our ability to increase our penetration of the MMA sports apparel market. Because we will need additional financing to fund our continuing expansion, our accountants believe there is substantial doubt about our ability to continue as a going concern We have incurred a net loss of $417,218for the period from our inception, Nov 21, 2008 to December 31, 2009, and have minimal revenue.Our future is dependent upon our ability to obtain financing and upon future profitable operations from the sale of our products. Our auditors have issued a going concern opinion and have raised substantial doubt about our continuance as a going concern. When an auditor issues a going concern opinion, the auditor has substantial doubt that the company will continue to operate indefinitely and not go out of business and liquidate its assets.This is a significant risk to investors who purchase shares of our common stock because there is an increased risk that we may not be able to generate and/or raise enough resources to remain operational for an indefinite period of time. Potential investors should also be aware of the difficulties normally encountered by new business ventures and the high rate of failure of such enterprises. The auditor’s going concern opinion may inhibit our ability to raise financing because we may not remain operational for an indefinite period of time resulting in potential investors failing to receive any return on their investment. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and it is doubtful that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. 8 Table of Contents Because we have only recently commenced business operations, we face a high risk of business failure. We have just begun the initial stages of our business plan.As a result, we have no way to evaluate the likelihood that we will be able to operate the business successfully.We were incorporated on November 21, 2008,and to date have been involved primarily in organizational activities. We have earned minimal revenues as of the date of this prospectus, and thus face a high risk of business failure. Because of the unique difficulties and uncertainties inherent in the sports apparel business, we face a high risk of business failure. Potential investors should be aware of the difficulties normally encountered by new sports apparel companies and the high rate of failure of such enterprises.The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the design, manufacture and sale of the products that we plan to offer. These potential problems include, but are not limited to, unanticipated problems relating to manufacturing and sales, and additional costs and expenses that may exceed current estimates. Because we anticipate our operating expenses will increase prior to our earning significant revenues, we may never achieve profitability. Prior to completion of our development stage, we anticipate that we will incur increased operating expenses while realizing minimal revenues.We expect to incur continuing and significant losses into the foreseeable future.As a result of continuing losses, we may exhaust all of our resources and be unable to complete the successful development of our business.Our accumulated deficit will continue to increase as we continue to incur losses.We may not be able to earn profits or continue operations if we are unable to generate significant revenues from the sale of our products.There is no history upon which to base any assumption as to the likelihood that we will be successful, and we may not be able to generate any operating revenues or ever achieve profitable operations.If we are unsuccessful in addressing these risks, our business will most likely fail. Because our management has only agreed to provide their services on a part-time basis, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. Mr. Kristian Andresen, our president and chief financial officer, devotes 40 hours per week to our business affairs. We do not have an employment agreement with Mr. Andresen nor do we maintain a key person life insurance policy for him.Currently, we do not have any full or part-time employees.If the demands of our business require the full business time of Mr. Andresen, it is possible that Mr. Andresen may not be able to devote sufficient time to the management of our business, as and when needed.If our management is unable to devote a sufficient amount of time to manage our operations, our business will fail. 9 Table of Contents Because our Officers and Directors, together with other Founders own 41.1% of our outstanding common stock, investors may find that corporate decisions influenced by the Officers, Directors and Founders are inconsistent with the best interests of other stockholders. Our Officers, Directors and other Founders together own 41.1% of the outstanding shares of our common stock. Accordingly, they will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets, and also to prevent or cause a change in control. While we have no current plans with regard to any merger, consolidation or sale of substantially all of its assets, the interests of the Officers, Directors and Founders may still differ from the interests of the other stockholders. Because our Officers and Directors, together with other Founders own 41.1% of our outstanding common stock, the market price of our shares would most likely decline if they were to sell a substantial number of shares all at once or in large blocks. Our Officers, Directors and other Founders together own 7,750,000 shares of our common stock which equates to 41.1% of our outstanding common stock.There is presently no public market for our common stock and we plan to apply for quotation of our common stock on the FINRA over-the-counter bulletin board upon the effectiveness of the registration statement of which this prospectus forms a part.If our shares are publicly traded on the over-the-counter bulletin board, Our Officers, Directors and other Founders will eventually be eligible to sell their shares publicly subject to the volume limitations in Rule 144.The offer or sale of a large number of shares at any price may cause the market price to fall.Sales of substantial amounts of common stock or the perception that such transactions could occur, may materially and adversely affect prevailing markets prices for our common stock. If we are unable to successfully compete within the sports apparel business, we will not be able to achieve profitable operations. We compete against numerous competitors and others in the business, many of which are larger and have greater financial resources and better access to capital markets than us. We also compete with other owners and operators for buyers of the products we manufacture. There can be no assurance that any competitors will not develop and offer products similar or even superior to, the products which we offer. Such competitiveness is likely to bring both strong price and quality competition to the sale of our products. This will mean, among others things, increased costs in the form of marketing and customer services, along with a reduction in pricing in sales. Generally, this will have a significant negative effect on our business. There can be no assurance that we will have the financial resources, technical expertise or marketing and support capabilities to compete successfully. Because of factors beyond our control which could affect the marketability of the products produced, we may have difficulty selling our products. Even if we design and produce the products intended, a ready market may not exist for the sale of the products. Numerous factors beyond our control may affect the marketability of any products manufactured.These factors include market fluctuations, the proximity and capacity of sports apparel markets and government regulations.These factors could inhibit our ability to sell products that we manufacture and have in inventory. 10 Table of Contents Risks related to Legal Uncertainty Because new legislation, including the Sarbanes-Oxley Act of 2002, increases the cost of compliance with federal securities regulations as well as the risks of liability to officers and directors, we may find it more difficult for us to retain or attract officers and directors. The Sarbanes-Oxley Act of 2002 was enacted in response to public concerns regarding corporate accountability in connection with recent accounting scandals. The stated goals of the Sarbanes-Oxley Act are to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies, and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws. The Sarbanes-Oxley Act generally applies to all companies that file or are required to file periodic reports with the SEC, under the Securities Exchange Act of 1934.Upon becoming a public company, we will be required to comply with the Sarbanes-Oxley Act and it is costly to remain in compliance with the federal securities regulations.Additionally, we may be unable to attract and retain qualified officers, directors and members of board committees required to provide for our effective management as a result of Sarbanes-Oxley Act of 2002. The enactment of the Sarbanes-Oxley Act of 2002 has resulted in a series of rules and regulations by the SEC that increase responsibilities and liabilities of directors and executive officers. The perceived increased personal risk associated with these recent changes may make it more costly or deter qualified individuals from accepting these roles.Significant costs incurred as a result of becoming a public company could divert the use of finances from our operations resulting in our inability to achieve profitability. Risks Related To This Offering If a market for our common stock does not develop, shareholders may be unable to sell their shares A market for our common stock may never develop.We currently plan to apply for quotation of our common stock on the FINRA over-the-counter bulletin board upon the effectiveness of the registration statement of which this prospectus forms a part.However, our shares may never be traded on the bulletin board, or, if traded, a public market may not materialize.If our common stock is not traded on the bulletin board or if a public market for our common stock does not develop, investors may not be able to re-sell the shares of our common stock that they have purchased and may lose all of their investment. If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. The selling shareholders are offering 10,363,500 shares of our common stock through this prospectus. Our common stock is presently not traded on any market or securities exchange, but should a market develop, shares sold at a price below the current market price at which the common stock is trading will cause that market price to decline. Moreover, the offer or sale of a large number of shares at any price may cause the market price to fall.The outstanding shares of common stock covered by this prospectus represent 56.8% of the common shares outstanding as of the date of this prospectus. 11 Table of Contents Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. Broker-dealer practices in connection with transactions in "penny stocks" are regulated by penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges or quoted on NASDAQ). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer's presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, broker-dealers who sell these securities to persons other than established customers and "accredited investors" must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. In the event that our shares are quoted on the over-the-counter bulletin board,we will be required to remain current in our filings with the SEC in order for shares of our common stock to be eligible for quotation on the over-the-counter bulletin board.In the event that we become delinquent in our required filings with the SEC, quotation of our common stock will be terminated following a 30 or 60 day grace period if we do not make our required filing during that time.If our shares are not eligible for quotation on the over-the-counter bulletin board, investors in our common stock may find it difficult to sell their shares. Forward-Looking Statements This prospectus contains forward-looking statements that involve risks and uncertainties.We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements.The actual results could differ materially from our forward-looking statements.Our actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in this Risk Factors section and elsewhere in this prospectus. Use of Proceeds We will not receive any proceeds from the sale of the common stock offered through this prospectus by the selling shareholders. 12 Table of Contents Determination of Offering Price The $0.10 per share offering price of our common stock was arbitrarily chosen using the last sales price of our stock from our most recent private offering of common stock. There is no relationship between this price and our assets, earnings, book value or any other objective criteria of value. We intend to apply to the FINRA over-the-counter bulletin board for the quotation of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. We intend to file a registration statement under the Exchange Act concurrently with the effectiveness of the registration statement of which this prospectus forms a part. If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders. The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Dilution The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to our existing shareholders. Selling Shareholders The selling shareholders named in this prospectus are offering all of the 10,363,500 shares of common stock offered through this prospectus. All of the shares were acquired from us by the selling shareholders in offerings that were exempt from registration pursuant to Rule 506 of Regulation D of the Securities Act of 1933.The selling shareholders purchased their shares in offerings completed in November and December 2009 and January through March 2010. The following table provides information regarding the beneficial ownership of our common stock held by each of the selling shareholders as of December 31, 2009 including: 1.The number of shares owned by each prior to this offering; 2.The total number of shares that are to be offered by each; 3.The total number of shares that will be owned by each upon completion of the offering; 4.The percentage owned by each upon completion of the offering; and 5.The identity of the beneficial holder of any entity that owns the shares. The named party beneficially owns and has sole voting and investment power over all shares or rights to the shares, unless otherwise shown in the table.The numbers in this table assume that none of the selling shareholders sells shares of common stock not being offered in this prospectus or purchases additional shares of common stock, and assumes that all shares offered are sold.The Percentages are based on 18,230,500 shares of common stock outstanding on December 31, 2009. 13 Table of Contents Name of Selling Shareholder Shares Owned Prior to this Offering Total Number of Shares to be Offered for Selling Shareholder Account Total Shares to be Owned Upon Completion of this Offering Percent Owned Upon Completion of this Offering Dale Bennet 800 Bellevue Way NE, Suite 400 Bellevue, WA 98004 zero zero Berger Holdings, Inc. 7582 Las Vegas Blvd South, #248 Las Vegas, NV 89123 zero zero Berlin Financial Corp. 48 East Street Panama City zero zero Boucheron Investments, Inc. Villa Guadalupe Calle F NO S-9 Panama City zero zero Box Capital Corp #48 East Street Bella Vista, Panama City zero zero Padriac Breeze 321 South Macleod. Arlington, WA 90223 zero zero Capital Financiero Del Castillo SA Santa Monica Tocumen Calle 1 Casa #13 Panama City PA zero zero Mike Cobarrubia 10022 Bidwell Ct. Las Vegas, NV 89183 zero zero Alexis Davila 10022 Bidwell Ct Las Vegas, NV 89183 zero zero Leo Desouza 6735 Storybook Glen Ct Las Vegas, NV 89139 zero zero Adam Drell 7600 S. Jones Blvd., #2143 Las Vegas, NV 89139 zero zero Sarah Duckwall 9528 Gren Vineyard Ave Las Vegas, NV 89148 zero zero Lisa Escobar 10395 Kern Ridge Street Las Vegas, NV 89178 zero zero 14 Table of Contents Fauscom Investment Ltd. PO Box 778124 Henderson, NV 89052 zero zero Glenn Fisher 77 Camino De Panama City zero zero Forte Investments Group, Inc. 1645 Ravanusa Drive Henderson, NV 89052 zero zero Gameplan Holdings PO Box 77463 Henderson, NV 89012 zero zero Christina Hazzard 1712 Ravanusa Dr Henderson, NV 89052 zero zero Chuck Hazzard 1712 Ravanusa Dr Henderson, NV 89052 zero zero Barry Honig 595 S. Federal Hwy, Ste 600 Boca Raton, FL 33432 zero zero Christopher Hood 9528 Gren Vineyard Ave Las Vegas, NV 89148 zero zero Infinity International Holdings 10022 Bidwell Ct Las Vegas, NV 89183 zero zero Isaiah Capital Trust 27 Ried St, 1st Floor Hamilton BM11 zero zero Jason Kerr 3204 Southwest 326 street, Federal Way Washington, 98023 zero zero Lieberman Investments LLC 532 Pima Canyon Court Las Vegas NV 89144 zero zero Kim L Martin 6533 Octave Ave Las Vegas, NV 89139 zero zero Robert Allan Morton Jr. 9050 W. Tropicana, #1107 Las Vegas, NV 89147 zero zero Yannick Munger and Julia Zibirev 3173 Brockington Dr Las Vegas, NV 89101 zero zero 15 Table of Contents Ronn Nicolli 200 Hoover Ave Unit 2104 Las Vegas. NV 89101 zero zero Terry Perdido 440 N. Vencie blvd Venice, CA 90291 zero zero Jason Pollack 2777 Paradise Rd., #104 Las Vegas, NV 89109 zero zero Raylight Capital Corp 80 Broad Street Monrovia, Liberia zero zero Dawn Riddle 384 Highland Hills CT Las Vegas, NV 89148 zero zero Riverhead Trading, Inc. Suite 1A #5, Calle Eusebio A Moraels El Carugreio Panama City zero zero Silverstone Capital. Inc. 2251 N. Rampart Blvd., #323 Las Vegas, NV 89128 zero zero Stenfanus Internacional, Inc. Santa Ana Blvd Bldg 13A-125Apt 35 Panama City zero zero John Taddeo Sr 10395 Kern Ridge St Las Vegas, NV 89178 zero zero Tim Trendell 2422 Pig Dr Henderson, NV 89174 zero zero VC Group Investments SA 50th St. & Juan Ramos Poll St Panama City zero zero Jiang Yu th St, Suite 18B New York, NY 10023 zero zero Ren Zhang Rm7-201 Ln 168, Ben XI Road, Shanghai 200092 zero zero Xeitel Capital Management, Inc.#4 Table Rock Pembroke HM06 zero zero Total zero zero 16 Table of Contents None of the selling shareholders: (1) has had a material relationship with us other than as a shareholder at any time within the past three years; or (2) has ever been one of our officers or directors: Plan of Distribution The selling shareholders may sell some or all of their common stock in one or more transactions, including block transactions: 1. on such public markets or exchanges as the common stock may from time to time be trading; 2. in privately negotiated transactions; 3. through the writing of options on the common stock; 4. in short sales, or; 5. in any combination of these methods of distribution. The sales price to the public is fixed at $0.10 per share until such time as the shares of our common stock become traded on the FINRA Over-The-Counter Bulletin Board or another exchange.Although we intend to apply for quotation of our common stock on the FINRA Over-The-Counter Bulletin Board, public trading of our common stock may never materialize.If our common stock becomes traded on the FINRA Over-The-Counter Bulletin Board, or another exchange, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale.In these circumstances, the sales price to the public may be: 1.The market price of our common stock prevailing at the time of sale; 2.A price related to such prevailing market price of our common stock, or; 3.Such other price as the selling shareholders determine from time to time. The shares may also be sold in compliance with the Securities and Exchange Commission's Rule 144. The selling shareholders may also sell their shares directly to market makers acting as agents in unsolicited brokerage transactions.Any broker or dealer participating in such transactions as an agent may receive a commission from the selling shareholders or from such purchaser if they act as agent for the purchaser. If applicable, the selling shareholders may distribute shares to one or more of their partners who are unaffiliated with us.Such partners may, in turn, distribute such shares as described above. We are bearing all costs relating to the registration of the common stock.The selling shareholders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The selling shareholders must comply with the requirements of the Securities Act of 1933 and the Securities Exchange Act in the offer and sale of the common stock.In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: 1.Not engage in any stabilization activities in connection with our common stock; 2.furnish each broker or dealer through which common stock may be offered, such copies ofthis prospectus, as amended from time to time, as may be required by such broker or dealer; and; 3.Not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Securities Exchange Act. 17 Table of Contents Description of Securities Common Stock We have 500,000,000 common shares authorized, with a par value of $0.001 per share, of which 18,230,500 shares were outstanding as of December 31, 2009. Voting Rights Holders of common stock have the right to cast one vote for each share of stock in his or her own name on the books of the corporation, whether represented in person or by proxy, on all matters submitted to a vote of holders of common stock, including the election of directors.There is no right to cumulative voting in the election of directors.Except where a greater requirement is provided by statute or by the Articles of Incorporation, or by the Bylaws, the presence, in person or by proxy duly authorized, of the holder or holders of a majority of the outstanding shares of the our common voting stock shall constitute a quorum for the transaction of business. The vote by the holders of a majority of such outstanding shares is also required to effect certain fundamental corporate changes such as liquidation, merger or amendment of the Company's Articles of Incorporation. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends.The California Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. We would not be able to pay our debts as they become due in the usual course of business, or; 2. Our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. Pre-emptive Rights Holders of common stock are not entitled to pre-emptive or subscription or conversion rights, and there are no redemption or sinking fund provisions applicable to the Common Stock. All outstanding shares of common stock are, and the shares of common stock offered hereby will be when issued, fully paid and non-assessable. 18 Table of Contents Share Purchase Warrants We have not issued and do not have outstanding any warrants to purchase shares of our common stock. Options We have not issued and do not have outstanding any options to purchase shares of our common stock. Convertible Securities We have not issued and do not have outstanding any securities convertible into shares of our common stock or any rights convertible or exchangeable into shares of our common stock. Transfer Agent Quicksilver Stock Transfer of Las Vegas, Nevada. Interests of Named Experts and Counsel No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. Scott Olson, our independent legal counsel has provided an opinion on the validity of our common stock. Berman & Company, P.A., Certified Public Accountants, has audited our financial statements included in this prospectus and registration statement to the extent and for the periods set forth in their audit report. Berman & Company, P.A., has presented their report with respect to our audited financial statements.The report of Berman & Company is included in reliance upon their authority as experts in accounting and auditing. Description of Business In General Respect Your Universe, Inc. has designed a comprehensive marketing plan to generate interest in its unique mixed martial arts (MMA) apparel. The Company’s preliminary marketing strategy will be designed to reach seasoned MMA participants and enthusiasts. Initial advertising will rely heavily on sponsorships of high-profile MMA events and athletes. The Company will also employ print ads, a user-friendly e-commerce website, television / web commercials, and guerilla marketing efforts. After a six-month period, Respect Your Universe will expand its marketing campaign to target female MMA participants and fans via sponsorship of successful MMA fighters. Following its initial success, the Company will begin to sponsor athletes such as newcomer Shawn Yarborough, and will seek cross-promotional opportunities with high-profile causes and organizations. Above all, Respect Your Universe recognizes that positive word of mouth referrals will be a powerful marketing tool throughout each marketing phase. Through these methods, Respect Your Universe intends to develop a strong reputation among MMA fans and participants. 19 Table of Contents Employees The Company currently has three employees, its President, Kristian Andresen, its Treasurer and Vice President, John Wood, and it’s Director of Marketing, Emanuel K. Brown, who works for the Company on a part-time basis. Patents and Trademarks December 10, 2008, a U.S. federal trademark registration was filed for RYU. This trademark is owned by Respect Your Universe,6533 Octave Avenue, Las Vegas, The USPTO has given the RYU trademark serial number of 77630773. The description provided to the USPTO for RYU is Clothing, namely, athletic bras, athletic footwear, athletic underwear, athletic uniforms, baby and toddler suits, bathing suits, beachwear, belts, blouses, bodysuits, boots, bottoms, boxer shorts, caps, coats, compression shorts for athletic use, dresses, footwear, gloves, hats, headbands, hosiery, jackets, jeans, jerseys, jumpers, jumpsuits, leggings, night-shirts, overalls, pajamas, pants, play suits, robes, sandals, scarves, shirts, shoes, shorts, skirts, sleepwear, slippers, sneakers, socks. December 10, 2008,a U.S. federal trademark registration was filed for RESPECT YOUR UNIVERSE. This trademark is owned by Respect Your Universe, Inc., 6533 Octave Avenue, Las Vegas, 89139. The USPTO has given the RESPECT YOUR UNIVERSE trademark serial number of 77630779. The description provided to the USPTO for RESPECT YOUR UNIVERSE is Clothing, namely, athletic bras, athletic footwear, athletic underwear, athletic uniforms, baby and toddler suits, bathing suits, beachwear, belts, blouses, bodysuits, boots, bottoms, boxer shorts, caps, coats, compression shorts for athletic use, dresses, footwear, gloves, hats, headbands, hosiery, jackets, jeans, jerseys, jumpers, jumpsuits, leggings, night-shirts, overalls, pajamas, pants, play suits, robes, sandals, scarves, shirts, shoes, shorts, skirts, sleepwear, slippers, sneakers, socks. Legal Proceedings We are not currently a party to any legal proceedings. Our agent for service of process in Nevada is Aspen Asset Management 6623 Las Vegas Blvd. South, Suite 255, Las Vegas Nevada 89119. 20 Table of Contents Market for Common Equity and Related Stockholder Matters No Public Market for Common Stock. There is presently no public market for our common stock.We anticipate making an application for trading of our common stock on the FINRA over the counter bulletin board upon the effectiveness of the registration statement of which this prospectus forms a part.We can provide no assurance that our shares will be traded on the bulletin board, or if traded, that a public market will materialize. The Securities Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the Commission, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading;(b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities' laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and askprice;(d) contains a toll-free telephone number for inquiries on disciplinary actions;(e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and;(f) contains such other information and is in such form, including language, type, size and format, as the Commission shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with; (a) bid and offer quotations for the penny stock;(b) the compensation of the broker-dealer and its salesperson in the transaction;(c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock if it becomes subject to these penny stock rules. Therefore, because our common stock is subject to the penny stock rules, stockholders may have difficulty selling those securities. 21 Table of Contents Holders of Our Common Stock As of the date of this prospectus, we have forty-nine (49) holders of record of our common stock. Rule 144 Shares None of our common stock is currently available for resale to the public under Rule 144.In general, under Rule 144 as currently in effect, a person who has beneficially owned shares of a company's common stock for at least 180 days is entitled to sell his or her shares. However, Rule 144 is not available to shareholders for at least one year subsequent to an issuer that previously met the definition of Rule 144(i)(1)(i) having publicly filed, on Form 8K, the information required by Form 10. As of the date of this prospectus, no selling shareholder has held their shares for more than 180 days and it has not been at least one year since the company filed the Form 10 Information on Form 8K as contemplated by Rule 144(i)(2) and (3). Sales under Rule 144 are also subject to manner of sale provisions and notice requirements and to the availability of current public information about the company. Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. 22 Table of Contents Financial Statements Index to Financial Statements: 1. Audited consolidated financial statements for the fiscal year ended December 31, 2009 including: PAGE # Report of Independent Certified Public Accounting Firm; 24 Balance Sheet; 25 Statement of Operations; 26 Statement of Stockholders' Equity; and 26 Statement of Cash Flows; 27 Notes to Financial Statements. 28 23 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of: Respect Your Universe, Inc. We have audited the accompanying balance sheets of Respect Your Universe, Inc. (a development stage company) as of December 31, 2009 and 2008, and the related statements of operations, changes in stockholders’ equity (deficit) and cash flows for the year ended December 31, 2009, and the period from November 21, 2008 (inception) to December 31, 2008, and for the period from November 21, 2008 (inception) to December 31, 2009.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Respect Your Universe, Inc. (a development stage company) as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the period from November 21, 2008 (inception) to December 31, 2008, and for the period from November 21, 2008 (inception) to December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company has a net loss of $367,387 and net cash used in operations of $135,787 for the year ended December 31, 2009. The Company also has a deficit accumulated during the development stage totaling $417,218. These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plan in regards to these matters is also described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Berman & Company, P.A. Boca Raton, Florida March 3, 2010 24 Table of Contents Respect Your Universe, Inc. (A Development Stage Company) Balance Sheets December 31, 2009 December 31, 2008 Assets Current Assets Cash $ $
